Citation Nr: 0933518	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-38 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for medial meniscal tear 
with early degenerative arthritis, left knee (left knee 
disability), as secondary to service connected status post 
total knee arthroplasty, right knee (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from February 1960 to February 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) 
St. Petersburg, Florida Regional Office (RO) that denied the 
Veteran's claim.


FINDING OF FACT

A left knee disability is not manifested as a result of the 
Veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability, to include as secondary to service-connected 
right knee disability, have not been met. 38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2005 and June 2006, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide, as 
well as notice of the applicable ratings and laws governing 
the assignment of effective dates.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Service Connection

The Veteran seeks entitlement to service connection for the 
left knee disability, to include as secondary to the right 
knee disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran's post-service VA treatment records from August 
2004 to August 2006 reveal that the Veteran was treated for 
left knee pain and diagnosed with possible chondromalacia and 
later with internal derangement, left knee, and medial 
meniscus.  X-rays of the left knee were noted to be fairly 
unremarkable.

The Veteran underwent a VA joints examination in December 
2005.  The examination revealed no significant swelling, 
erythema or increased heat to palpation.  There was minor 
effusion on the inferior aspect of the patella and just above 
the patella.  The range of motion was 115 degrees of flexion 
without pain and 0 degrees of extension with pain.  The 
examiner noted no additional limitation of motion with 
repetitive use.  The examiner also noted a recent MRI, which 
showed a complex tear through the posterior horn of the 
medial meniscus with both the horizontal and vertical 
components.  The examiner diagnosed the Veteran with medial 
meniscal tear with early minor degenerative arthritis of the 
left knee.  Upon a thorough review of his claim file, the 
examiner essentially opined that the Veteran's left knee 
disability was not related to service or to his right knee 
disability.  The examiner explained that the Veteran's 
current diagnosis most often happens acutely and is not a 
slowly progressive type condition that would have developed 
slowly over the years due to excessive strain/stress to that 
knee from favoring the right knee.  The examiner referred to 
the Veteran's treating physician's notes that document pain 
in the left knee only in the recent past even as recent as 
within seven months prior to the examination, which would not 
be consistent with many years of excessive stress to that 
knee since his right knee condition began 40 years prior to 
the examination.  Furthermore, the examiner stated that the 
early arthritic changes seen in the left knee would be quite 
commonly seen in many 62 year olds as part of the natural 
aging process.   The examiner concluded that medical evidence 
failed to show a significant number of people develop 
abnormalities in a joint when the contralateral joint is 
arthritic, and that many people have arthritis in one joint 
without ever developing it in the opposing joint.  

The Veteran underwent another VA examination in September 
2006.  There was some mild palpable tenderness over the 
patella without any joint deformity in the left knee.  There 
was no tenderness over the lateral joint space but mild 
tenderness over the medial joint space.  No joint effusion 
was noted.  He had full extension, but limited flexion.  The 
diagnosis was left knee degenerative arthritis with severe 
internal derangement with residual.  

The Board has considered the Veteran's assertions that he has 
a left knee disability since service that is related to his 
right knee disability.  He also reports receiving in-service 
care for his left knee disability.

Although the service treatment records show that the Veteran 
received significant treatment for his right knee disability, 
the service treatment records are negative for any complaint 
or treatment of left knee problems.  As such, the Board finds 
that the Veteran's report of left knee problems since service 
is not credible because it is not consistent with the 
contemporaneous service records.  Further, there is no 
medical evidence associating the Veteran's current left knee 
disability to the Veteran's service or to his service-
connected right knee disability.  

The December 2005 VA medical examiner, after affording him a 
physical examination and reviewing his records, specifically 
opined that the Veteran's left knee disability was not 
related to service or to his service-connected right knee 
disability.  In addition, he provided a cogent rationale in 
support of his assessment.  Thus, the Board finds that the 
preponderance of the evidence is against the claim and that 
service connection must be denied. 

In reaching this determination, the Board notes that the 
medical evidence shows that the Veteran's left knee 
disability did not manifest until many years after service.  
In view of the lengthy period without treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Nor does any competent medical evidence of 
record demonstrate that the Veteran's left knee disability 
was caused by any incident of service or manifested to a 
compensable degree within one year of separation from 
service.  Accordingly, the Board finds that service 
connection on either a direct or presumptive basis is not 
warranted.  38 C.F.R. § 3.309.  


ORDER

Service connection for left knee disability, to include as 
secondary to right knee disability, is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


